Citation Nr: 0429317	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left heel spur and plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right heel spur and plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lactose intolerance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Regional Office (RO) that granted service connection for 
bilateral heel spurs and plantar fasciitis and for lactose 
intolerance.  A 10 percent evaluation was assigned for each 
foot, and a noncompensable rating was assigned for lactose 
intolerance.  Based on the receipt of additional evidence, to 
include a Department of Veterans Affairs (VA) examination in 
January 1999, the RO, by rating action dated in April 1999, 
increased the evaluation assigned to lactose intolerance to 
10 percent.  The veteran continues to disagree with the 
assigned ratings.  This case was previously before the Board 
in December 1999, at which time it was, in pertinent part, 
remanded to the RO for additional development.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for lactose intolerance is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's left heel spur and plantar fasciitis are 
manifested by complaints of pain which limit prolonged weight 
bearing.

2.  The veteran's right heel spur and plantar fasciitis are 
manifested by complaints of pain which limit prolonged weight 
bearing.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for left 
heel spur and plantar fasciitis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5284 (2003).

2.  An initial evaluation in excess of 10 percent for right 
heel spur and plantar fasciitis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.



Notice

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.  In the present 
case, while the issues stem from a notice of disagreement 
with the adjudication of service connection for the 
disabilities at issue, VA had not already given 
section 5103(a) notice as to the service connection claims as 
they were adjudicated prior to enactment of VCAA.  As such, 
the notice exclusion outlined in VAOPGCPREC  8-2003 is not 
applicable in this case.

The Board notes that a VA letter issued in May 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for was filed and initially adjudicated 
prior to the enactment of the VCAA.  Nevertheless, the Court 
in Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

As noted above, by rating action dated in September 1998, the 
RO granted service connection for bilateral heel spurs with 
plantar fasciitis.  This determination was based on service 
medical records that revealed a history of chronic bilateral 
heel pain.  X-ray studies demonstrated bilateral calcaneal 
spurs.  A Medical Board examination showed acute tenderness 
to palpation about the medial plantar calcaneal tuberosity 
and medial plantar fascial band bilaterally.  There was no 
erythema, edema or ecchymosis.  

A VA peripheral nerves examination was conducted in January 
1999.  An examination of the veteran's feet disclosed that 
dorsiflexion and plantar flexion were 5/5, bilaterally.  

The veteran was afforded a VA examination of the feet in 
January 1999.  He complained of intermittent pain over the 
bottom of both feet.  He said both feet were the same.  He 
described the pain as sharp in nature, and rated it as 8/10.  
He asserted that the frequency was three to four times a 
week, lasting six to eight hours per episode.  The pain was 
precipitated by standing and walking, and alleviated by 
sitting and medication.  The veteran related that he was 
unable to do any running or jumping.  He stated that he had 
full range of motion of both feet.  He denied any use of 
braces, canes or crutches to ambulate.  He did not wear 
corrective shoes.  He noted that he had shoe inserts.  On 
examination, the veteran's arches were within normal limits.  
There were no calluses.  There was pain to palpation of the 
bilateral heels and the right first metatarsal over the arch.  
He had full range of motion of the feet and ankles, 
bilaterally.  There was no pain to palpation of the ankles.  
Heel-toe and tandem walking were done within normal limits.  
His balance was within normal limits.  Muscle strength was 
5/5 in the lower extremities.  The feet with dorsiflexion and 
plantar flexion were 5/5, bilaterally.  The veteran's gait 
was within normal limits.  He did not use shoe inserts on 
examination.  There was no unusual shoe wear or abnormal 
weight bearing.  There was no objective evidence of 
tenderness to palpation.  There was no objective evidence of 
painful motion, edema, instability or weakness.  X-ray 
studies of the feet were normal.  The diagnoses were history 
of bilateral heel spur, (normal X-ray study), and bilateral 
plantar fasciitis.  

VA outpatient treatment records show that the veteran was 
seen in May 1999 with a history of heel spurs and foot pain.  
It was noted that he had been treated with steroid injections 
and orthotics, and that he had been advised against surgery

The veteran was afforded a Persian Gulf Registry examination 
by the VA in January 2002.  He reported that he had been 
issued special footwear.  He stated that his foot pain was 
constant.  An examination disclosed that his gait was within 
normal limits.  Range of motion of the joints was normal.  
The pertinent diagnosis was bilateral calcaneal spurs.

In separate statements dated in May 2003, the veteran's 
mother and uncle related that the veteran's feet hurt and 
that it was difficult for him to walk even short distances.  

A VA examination of the feet was again conducted in February 
2004.  The veteran complained of pain in the medial calcaneal 
tubercle of each foot.  He stated that the pain was worse on 
rising, and decreased slightly after weight bearing, but that 
the pain returned at any moment.  He said it decreased his 
ability to walk and stand.  It was noted that treatment had 
consisted of numerous inserts, therapeutic injections, 
physical therapy and anti-inflammatory medications.  These 
had been tried in differing combinations over different 
periods of time, but the response had been negligible.  There 
were no specific periods of flare-ups, but just a consistent, 
constant severe daily problem that the veteran experienced on 
weight bearing.  He wore orthotics, which improved it to some 
degree.  The veteran was unable to stand or walk for any 
prolonged period of time or distance as this increased the 
pain.  

On examination, the veteran was neurovascularly intact.  
There were no orthopedic abnormalities noted.  He had range 
of motion to all joints of the foot and ankle.  This included 
limiting his gravity and against strong resistance.  There 
was no limitation or pain, fatigue, weakness or lack of 
endurance found with range of motion activity.  All the pain 
came from weight bearing.  It was reported that pain was 
reproducible to the medial calcaneal tubercle along the 
medial plantar fascial band.  The veteran's gait was 
essentially antalgic upon medial weight bearing and it became 
normal rapidly.  After prolonged standing or walking, the 
veteran's gait deteriorated from normal to a more debilitated 
form.  There were no calluses, breakdowns or unusual shoe 
wear noted.  The veteran had normal posture on standing, 
squatting, supination and pronation, and he was able to rise 
on his heels and toes.  The examiner commented that the 
veteran's problem was a soft tissue phenomenon.  The 
diagnosis was plantar fasciitis, chronic, bilateral feet.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral foot 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 20 percent rating may be assigned for other foot injuries 
which are moderately severe.  When moderate, a 10 percent 
rating will be assigned.  Diagnostic Code 5284.

The evidence supporting the veteran's claim for an increased 
rating for bilateral heel spurs and plantar fasciitis 
consists primarily of his complaints of pain in his feet.  In 
this regard, the Board observes that the January 1999 VA 
examination demonstrated that the veteran had full range of 
motion of the feet and ankles, and no pain to palpation of 
the ankles was present.  The Board acknowledges that there 
was pain to palpation of each heel.  However, his gait was 
normal, and there was no evidence of tenderness.  Similarly, 
at the time of the most recent VA examination, conducted in 
February 2004, there was no indication of limitation of 
motion of the feet or ankle.  Moreover, no pain, weakness or 
lack of endurance was exhibited with range of motion 
activity.  The Board notes that he had pain on weight bearing 
which decreased his ability to engage in prolonged walking or 
standing.  The Board has also considered whether factors 
including functional impairment due to pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, Board 
finds that the demonstrated functional impairment due to pain 
on prolonged weight bearing is contemplated in the current 
disability evaluation.  The medical findings on examination 
are of greater probative value than the veteran's assertions 
regarding the severity of his disability.  As such, the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for heel spurs of each 
foot with plantar fasciitis.  


ORDER

An initial rating in excess of 10 percent for left heel spur 
and plantar fasciitis is denied.

An initial rating in excess of 10 percent for right heel spur 
and plantar fasciitis is denied.


REMAND

The veteran also asserts that a higher rating is warranted 
for lactose intolerance.  The Board notes that the RO denied 
service connection for various gastrointestinal disabilities, 
to include as due to undiagnosed illness, in a December 2003 
rating action.  In this regard, the Board points out that, 
effective June 10, 2003, the pertinent regulation was amended 
to provide compensation for a Persian Gulf veteran who 
exhibited objective indications of a "qualifying chronic 
disability."  This included irritable bowel syndrome.  See 
38 C.F.R. § 3.317(a)(2) (2003).  It does not appear that the 
RO has considered the provisions of the revised regulation.  
Following a VA examination of the intestines in April 2004, 
the diagnoses were irritable bowel syndrome and history of 
lactose intolerance, and the examiner noted that the 
veteran's symptoms were more consistent with irritable bowel 
syndrome.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should readjudicate the veteran's 
claim for an increased rating for lactose 
intolerance, with consideration of the 
revised provisions of 38 C.F.R. 
§ 3.317(a)(2), especially with regard to 
the diagnosis of irritable bowel syndrome 
on VA gastrointestinal examination in 
April 2004.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



